ELECTRONIC RECORD
                                                                           \Mh/V

COA #      01-14-00202-CR                        OFFENSE:        21.1 (Sex Abuse of Child)

           Earl Charles Martin v. The State of
STYLE:     Texas                                 COUNTY:         Harris

COA DISPOSITION:       AFFIRM                    TRIAL COURT:    174th District Court


DATE: 12/16/2014                   Publish: NO   TC CASE #:      1413896




                          IN THE COURT OF CRIMINAL APPEALS


          Earl Charles Martin v. The State of
STYLE:    Texas                                       CCA#:
                                                                     lfeSH»
          APP£/-L4A/7->S>             Petition        CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                   DATE:

                                                      JUDGE:

DATE: _            -UrA
            nSh-Jl.a-i-etS'                           SIGNED:                           PC:_

JUDGE:             A   /Las*>^-,                      PUBLISH:                          DNP:




                                                                                        MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                             ELECTRONIC RECORD